Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Meter bypass assembly having a housing including valve bodies rotationally fixed to opposing ends of a shaft.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim limitations about the first valve body defining a first groove and the second valve body defining a second groove is unclear as, Fig. 2 shows the first valve body (106a) itself including a first and second annular groove (152a, 152b) and, also in para 0065 and 0072, it describes a plurality of grooves (152, 152b) and (186as, 186b), respectively. Thus, it is confusing as to what first and second grooves are defined in the claim that are on the first and second valve bodies, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gohde et al. (7,347,219) (hereinafter Gohde) in view of Denso Corporation (WO2018230658) (hereinafter Denso).
Regarding claim 1, Gohde teaches a meter bypass assembly (20) comprising: a housing (27) defining a first inlet (28) and a first outlet (30), and a second inlet (36) and a second outlet (34); and a valve assembly (32, 40) mounted within the housing, the valve assembly being rotatable between a first position in which fluid is allowed to flow from the first inlet to the first outlet and from the second inlet to the second outlet, and a second position in which fluid is allowed to flow from the first inlet to the second outlet and is restricted from flowing from the first inlet to the first outlet and from the second inlet to the second outlet (Figs. 1-7).  Gohde teaches that a variety of different valve arrangements may be available to use in the system to form a bypass arrangement (col. 4, lines 35-47), however does not explicitly teach the valve assembly including a shaft extending in a longitudinal direction of the housing and first and second valve bodies rotationally fixed to opposing ends of the shaft. Denso teaches a valve assembly (30) including a shaft (32) extending along a longitudinal direction and first and second 
Regarding claim 2, Gohde teaches the first valve body includes a first passageway and the second valve body includes a second passageway (Fig. 2).
Regarding claims 3 and 4, Gohde teaches the first passageway is rotationally aligned with the first inlet and the first outlet when the valve assembly is in the first position so that fluid is allowed to flow from the first inlet to the first outlet, and wherein the second passageway is rotationally aligned with the second inlet and the second outlet when the valve assembly is in the first position so that fluid is allowed to flow from the second inlet to the second outlet and the first passageway is rotationally misaligned with the first inlet and the first outlet when the valve assembly is in the second position so that fluid is restricted from flowing from the first inlet to the first outlet, and wherein the second passageway is rotationally misaligned with the second inlet and the second outlet when the valve assembly is in the second position so that fluid is restricted from flowing from the second inlet to the second outlet (col. 4, lines 48-65, Fig. 5-5A).

Regarding claim 6, Gohde teaches channels formed on the inside to direct flow, however does not teach the channels formed in an outer cylindrical surface first and the second valve body. However, it would be within the scope of the skilled individual to design such channel on the outside compared to the inside as taught, since it is nothing more than an obvious variant of a valve design that would function equally.
Regarding claim 7, Gohde teaches the valve assembly is rotatable to a third position in which a first portion of fluid flows from the first inlet to the first outlet and from the second inlet to the second outlet, and wherein a second portion of fluid flows from the first inlet to the second outlet via a bypass passageway located between the first and second valve bodies (Fig. 7-7A).
Regarding claim 8, Gohde teaches an actuator (102) rotationally fixed to one of the first and second valve bodies and configured to rotate the valve assembly between the first and second positions.
Regarding claim 9, Gohde teaches the actuator is located externally to the housing (Figs 5-9).
Regarding claim 10, Gohde teaches a meter bypass assembly (20) for a gas meter (21), the meter bypass assembly comprising: a housing (27) defining a first inlet (28) and a first outlet (30), and a second inlet (36) and a second outlet (34); and a valve assembly (32, 40) mounted within the housing and rotatably supported by the housing, the valve assembly rotatable between a first position in which fluid is allowed to flow from the first inlet to the first outlet and from the 
Regarding claims 11-15, Gohde teaching openings in an outer cylindrical surface of the first and second valve body does not explicitly teach a first annular recess formed in an outer cylindrical surface of the first valve body and around a first end of the first passageway, and a second annular recess formed in the outer cylindrical surface of the first valve body and around a second end of the first passageway that is opposite the first end or providing sealing members 
Regarding claims 16-18, Gohde does not explicitly teach the first valve body defines a first groove formed in and extending around the outer cylindrical surface of the first valve body, and wherein the second valve body defines a second groove formed in and extending around an outer cylindrical surface of the second valve body and wherein a first and second sealing members disposed in the first and second grooves, respectively, and sealingly engaged with the housing and the first groove is positioned outwardly along the first valve body relative to the first and second recesses. It is nothing more than an obvious variant of providing a sealing arrangement between the valve body and the housing that would prevent leakage.
Regarding claim 19, Gohde teaches a gas meter apparatus comprising a bypass assembly (20) including a housing (27) defining a first inlet (28) and a first outlet (30), and a second inlet (36) and a second outlet (34); and a valve assembly (32, 40) rotatable between a first position in which fluid is allowed to flow from the first inlet to the first outlet and from the second inlet to the second outlet, and a second position in which fluid is allowed to flow from the first inlet to the second outlet and is restricted from flowing from the first inlet to the first outlet and from the second inlet to the second outlet (Fig. 1-7). Gohde teaches that a variety of different valve arrangements may be available to use in the system to form a bypass arrangement (col. 4, lines 35-47), however does not explicitly teach the valve assembly including a shaft extending in a longitudinal direction of the housing and first and second valve bodies rotationally fixed to opposing ends of the shaft. Denso teaches a valve assembly (30) including a shaft (32) extending along a longitudinal direction and first and second valve bodies (42, 43) It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a shaft arrangement with two rotational valve bodies in form of ball valves in order to function as a bypass arrangement of the valve assembly since such an arrangement would provide operation of both the valve simultaneously. Thus, based on the teaching of Denso, it would be within the scope of a skilled individual to arrange the valve bodies to operate simultaneously such that the openings in the bodies would permit or prevent flow as needed and would work equally as the claimed invention in combination with the device of Gohde. The operation of the ball valve would be defined by the intended use of the assembly and thus, the opening and closing of the specific valve body would depend on which valve body openings to be arranged to function accordingly.
Regarding claim 20, Gohde teaches the bypass passageway is positioned between the first and second valve bodies (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (2018/03133682) teaches an alternate meter bypass assembly including .a rotary actuator to rotate the valve element between the first and second position. Brisco et al. (6,283,153) Boyce et al. (5,785,086) and Lancaster (4,327,760) teach a meter bypass assembly. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/3/2022